ORDER
PER CURIAM.
Appellant, Pleasant J. Hurst (“Defendant”), appeals the judgment of the Circuit Court of St. Charles County, following a jury trial, convicting him of attempted kidnapping, sections 565.110, RSMo 20001 and 564.011, attempted sexual misconduct involving a child, sections 566.083 and 564.011, sexual misconduct involving a child, section 566.083, kidnapping, section 565.110, and child molestation in the first degree, section 566.067. Defendant was sentenced as a prior and persistent offender to a total of fifty-two years imprisonment to be served in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.